DETAILED ACTION
Response to Amendment
Applicant’s preliminary amendment filed on 8/28/2019 has been entered.  Claim 14 has been cancelled.  Claims 15-19 have been added.  Claims 1-13, 15-19 remain pending in this application.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-5, 7-11, 13, 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Devine et al. (US 2002/0095399, hereinafter Devine).

Regarding claim 1, Devine teaches a method (Devine Title) performed by a control node (distributed administrator’s workstation – Devine ¶0058) for managing cloud resources (the role of the distributed administrator is to maintain a special service operative to perform special functions such as… the maintenance of… connected devices 10 – Devine ¶0058) in a communications network (the methods and system 1… may be deployed on a network – Devine ¶0057) for a client being served by a primary data center holding service data associated with a cloud service being executed for the client in the primary data center (connected devices 10 may also function both as servers (publishers) and as clients (subscribers) – Devine ¶0055), the method comprising: 
selecting a first backup data center (the backup CD 10 is… determined automatically by the system 1 based on the Score information in the local CDT – Devine ¶0360) having free processing and storage resources for the cloud service (score computed from the following metrics… Available Processing Power (P)… may be computed based on… the % of processor usage… the % memory usage – Devine ¶¶0345-0350), based on usage of links (P… may be computed based on… the number of network transactions per second averaged over time – Devine ¶0350) between a source node associated with the client and the first backup data center (connected devices 10 may also function both as servers (publishers) and as clients (subscribers).  The system uses direct connections to allow connected devices 10 to exchange data with each other – Devine ¶0055); and 
saving said service data in the first backup data center, thereby enabling the cloud service to be recovered in the first backup data center in case of service failure at the primary data center (a backup CD 10 is automatically provided with necessary information, such as files and tables, and/or timely that are required to operate the service that it is backing up – Devine ¶0363).

Regarding claim 2, Devine teaches wherein the first backup data center is selected when detecting that usage of links in at least one potential communication path between the source node and the first backup data center does not exceed a first link usage threshold (P… may be computed based on… the number of network transactions per second averaged over time – Devine ¶0350; use is made of the Short-term Score described… if this score falls below the threshold value specified by the GAT parameter “Min Short term score to host backup service” then… the backup CD 10 transfers backup services to the next backup device listed in the service’s LPT entry… the backup CD 10 continues transferring services… until it achieves a satisfactory Short-term score – Devine ¶0366).

Regarding claim 3, Devine teaches further comprising: transferring the saved service data from the first backup data center to a second backup data center when detecting that usage of links in at least a predefined number of potential communication paths between the source node and the first backup data center exceeds a second link usage threshold, thereby enabling the cloud service to be recovered in the second backup data center in case of service failure at the primary data center (P… may be computed based on… the number of network transactions per second averaged over time – Devine ¶0350; use is made of the Short-term Score described… if this score falls below the threshold value specified by the GAT parameter “Min Short term score to host backup service” then… the backup CD 10 transfers backup services to the next backup device listed in the service’s LPT entry – Devine ¶0366; Examiner notes that Applicant’s Specification [0035] teaches that the second link usage threshold may be different or equal to the first link usage threshold, so Examiner is mapping the same “min short term score” threshold as taught by Devine to both the first and second link usage threshold as claimed).

Regarding claim 4, Devine teaches wherein the second backup data center is selected if usage of links (P… may be computed based on… the number of network transactions per second averaged over time – Devine ¶0350) in at least one potential communication path between the source node and the second backup data center (connected devices 10 may also function both as servers (publishers) and as clients (subscribers).  The system uses direct connections to allow connected devices 10 to exchange data with each other – Devine ¶0055) does not exceed a third link usage threshold (use is made of the Short-term Score described… if this score falls below the threshold value specified by the GAT parameter “Min Short term score to host backup service” then… the backup CD 10 transfers backup services to the next backup device listed in the service’s LPT entry… the backup CD 10 continues transferring services… until it achieves a satisfactory Short-term score – Devine ¶0366; Examiner notes that Applicant’s Specification [0036] teaches that the third link usage threshold may be different or equal to the second link usage threshold, so Examiner is mapping the same “min short term score” threshold as taught by Devine to both the second and third link usage threshold as claimed) and the second backup data center has free processing and storage resources needed for executing the cloud service (score computed from the following metrics… Available Processing Power (P)… may be computed based on… the % of processor usage… the % memory usage – Devine ¶¶0345-0350).

Regarding claim 5, Devine teaches wherein the usage of links between the source node and the second backup data center is evaluated when determining that the cloud service is vulnerable (methods used within the system 1 to ensure that backup CD’s 10 do not become inequitably or excessively loaded in terms of the computation and messaging tasks they must carry out as backup publishers – Devine ¶0365) by either detecting that usage of links in at least said predefined number of potential communication paths between the source node and the first backup data center exceeds the second the number of network transactions per second averaged over time – Devine ¶0350; use is made of the Short-term Score described… if this score falls below the threshold value specified by the GAT parameter “Min Short term score to host backup service” then… the backup CD 10 transfers backup services to the next backup device listed in the service’s LPT entry – Devine ¶0366; Examiner notes that Applicant’s Specification [0035] teaches that the second link usage threshold may be different or equal to the first link usage threshold, so Examiner is mapping the same “min short term score” threshold as taught by Devine to both the first and second link usage threshold as claimed), or detecting that the first backup data center has not sufficient free processing resources needed for executing the cloud service.

Regarding claim 7, the control node comprises the same limitations as the method disclosed in claim 1, so the same rejection rationale is applicable.  Furthermore, Devine teaches a control node comprising a processor and a memory (CDs 10 may include… various types of mobile devices having some type of embedded data processor and memory – Devine ¶0055) as claimed.

Regarding claim 8, the control node comprises the same limitations as the method disclosed in claim 2, so the same rejection rationale is applicable.

Regarding claim 9, the control node comprises the same limitations as the method disclosed in claim 3, so the same rejection rationale is applicable.

Regarding claim 10, the control node comprises the same limitations as the method disclosed in claim 4, so the same rejection rationale is applicable.



Regarding claim 13, the non-transitory machine readable storage medium comprises the same limitations as the method disclosed in claim 1, so the same rejection rationale is applicable.  Furthermore, Devine teaches a non-transitory machine readable storage medium (CDs 10 may include… various types of mobile devices having some type of embedded data processor and memory – Devine ¶0055) as claimed.

Regarding claim 15, the non-transitory machine readable storage medium comprises the same limitations as the method disclosed in claim 2, so the same rejection rationale is applicable.

Regarding claim 16, the non-transitory machine readable storage medium comprises the same limitations as the method disclosed in claim 3, so the same rejection rationale is applicable.

Regarding claim 17, the non-transitory machine readable storage medium comprises the same limitations as the method disclosed in claim 4, so the same rejection rationale is applicable.

Regarding claim 18, the non-transitory machine readable storage medium comprises the same limitations as the method disclosed in claim 5, so the same rejection rationale is applicable.

Allowable Subject Matter
Claims 6, 12, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 6, 12, 19 comprise allowable subject matter since none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the claims: “wherein one or more backup data center candidates are evaluated when a triggering condition is met in the communications network, said triggering condition requiring that link usage in at least a predefined number of links (thlinks) in the communications network exceeds a bottleneck threshold (thusage)”.
	
When taken into context, the claim(s) as a whole was/were not disclosed in any prior art.  Examiner conducted a thorough search of the prior art and found various related references (see attached PTO-892).  However, while the listed references are relevant because they teach evaluating backup data center candidates when a triggering condition is met, none of the references teach said triggering condition requiring that link usage in at least a predefined number of links exceeds a bottleneck threshold.  For example, Murray [see IDS dated 8/28/2019] ¶0031 teaches monitoring server operating conditions including the number of processes running, Devine ¶0350 teaches a number of network transactions per second averaged over time being used in computing a score, Zhang [note – Zhang does not qualify as prior art but is included for completeness of search] ¶0039 teaches a link quality threshold, and Prahlad ¶0233 teaches that the bandwidth and latency of the network connection may impose upper and lower limits on the size of container files that may be used by a secondary cloud storage site, but none of these teach counting the number of links in which the triggering backup candidate evaluation when said number equals at least a predefined number of links as claimed.

Conclusion
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON Y TSENG whose telephone number is (571)270-3682.  The examiner can normally be reached on Monday to Friday 8:30 AM to 5:00 PM MST, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WING CHAN can be reached on 571-272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/LEON Y TSENG/Examiner, Art Unit 2441